SENTENCIA
En el presente caso concluimos que la cláusula de res-tricción que contrató la CPA Liza Serra Torres de no aten-der por un término de dieciséis meses la clientela que Reyes Ramis CPA Group, PSC posee y desarrolló por su cuenta, es válida. Por lo tanto, erró el Tribunal de Apela-ciones al confirmar la Sentencia Parcial del Tribunal de Primera Instancia que desestimó la causa de acción.
Por las razones antes expuestas, se revoca la Sentencia del Tribunal de Apelaciones y se devuelve el caso al Tribunal de Primera Instancia, Sala Superior de Ponce, para la con-tinuación de los procedimientos en armonía con lo aquí dispuesto.
Así lo pronunció, manda el Tribunal y certifica el Secre-tario del Tribunal Supremo. El Juez Asociado Señor Kolthoff Caraballo emitió una Opinión de conformidad, a la cual se unieron los Jueces Asociados Señores Martínez Torres, Rivera García y Feliberti Cintrón. El Juez Asociado Señor Estrella Martínez hizo constar la siguiente expresión, a la cual se unió la Jueza Asociada Señora Pabón Charneco:
Concurro, ya que considero que procede revocar la determi-nación emitida por el Tribunal de Apelaciones —que confirmó la disposición sumaria del pleito—, toda vez que los documen-tos que obran en autos, en los cuales no se encuentra el Con-trato Privado para la Administración y Operación de Servicios Profesionales, no permiten concluir, sin ambages, si la Sra. Liza Serra Torres era empleada de Reyes Ramis CPA Group, PSC. Entiendo que es importante precisar este medular hecho para conocer si a la fecha en que se retrotrajo el Acuerdo Pri-vado de Renuncia Voluntaria, Redención y Compraventa de Acciones Corporativas, la señora Serra Torres era empleada de la aludida corporación. Esto, para determinar si la cláusula de no competencia aquí en controversia surgió en el contexto laboral. En vista de que lo anterior constituye un hecho mate*830rial sobre el cual existe controversia real y sustancial, opino que procedía denegar la sentencia sumaria en cuestión. Al am-paro de este fundamento, revocaría la Sentencia emitida por el foro apelativo intermedio y devolvería el caso al tribunal de instancia para la celebración de un juicio en sus méritos.
La Juez Asociada Señora Rodríguez Rodríguez disintió sin opinión escrita.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo
— O —
Opinión de conformidad emitida por el Juez Asociado Se-ñor Kolthoff Caraballo, a la cual se unieron los Jueces Asociados Señores Martínez Torres, Rivera García y Fe-liberti Cintrón.
En Arthur Young & Co. v. Vega III, 136 DPR 157 (1994), este Tribunal abordó la integración de una cláusula de no competencia en un contrato de empleo. Luego, en Martin’s BBQ v. García de Gracia, 178 DPR 978 (2010), analizamos el uso del mencionado tipo de cláusula en los contratos de franquicias. En esta ocasión, concluyo que nos confrontamos con una cláusula de no competencia en el contexto de un contrato de compraventa o redención de acciones de una corporación de servicios profesionales de contadores públicos autorizados. Los hechos pertinentes son los siguientes.
HH
En septiembre de 2007, los contadores públicos autori-zados Juan M. Reyes Ramis (CPA Reyes Ramis) y José A. Colón Álvarez (CPA Colón Ádvarez), organizaron la corpo-ración profesional llamada Reyes Ramis CPA Group, PSC. En ésta, el CPA Reyes Ramis poseía el 67% de las acciones y el CPA Colón Álvarez poseía el restante 33%. Diez meses después, en julio de 2008, la contadora pública autorizada *831Liza Serra Torres (CPA Serra Torres) firmó, junto a estos dos contadores, un documento intitulado “Contrato Privado para la Administración y Operación de Servicios Profesiona-les”, mediante el cual adquirió en la corporación una parti-cipación y control equivalente a un 12% a cambio de una aportación de capital de $195 mil pagada en efectivo. En ese momento, la CPA Serra Torres se convirtió también en la Secretaria y Tesorera Auxiliar de la Corporación.(1)
En agosto de 2010, la CPA Serra Torres decidió retirarse de la Corporación. Así, el 1 de noviembre de 2010 suscribió un Acuerdo Privado de Renuncia Voluntaria, Redención y Compraventa de Acciones Corporativas (acuerdo o pacto).(2) En este acuerdo se hizo constar que no empece la fecha de su otorgamiento, éste sería efectivo desde el 31 de agosto de 2010. Como parte del acuerdo, la CPA Serra Torres cedió la totalidad de su participación en Reyes Ramis CPA Group, PSC, y recibió a cambio $150 mil, la cual se le pagaría den-tro de un período de 5 años, a razón de $1,454.44 quincenal. En ese pacto se incluyó una cláusula relacionada con un compromiso de no competencia, que dispone lo siguiente:
D[É]CIMO S[É]PTIMO: Que de acuerdo con las disposiciones del CONTRATO, y en cuanto al caso de una renuncia volunta-ria se refiere, se establece que los clientes servidos por parte de REYES-RAMIS CPA GROUP, PSC son propiedad exclusiva de la entidad, excepción hecha de los clientes traídos por la AC-CIONISTA SALIENTE al unirse a la CORPORACIÓN. En re-lación con lo cual, la ACCIONISTA SALIENTE renuncia a soli-citar o prestarle a dichos clientes servicios similares a los prestados por la CORPORACIÓN, de manera tanto directa como indirecta, ya sea por sí o a través de cualquier otra enti-dad o persona, independientemente de la capacidad en que ta*832les servicios sean prestados. Cuyo acuerdo o renuncia tendrá un término o período de vigencia hasta el día 31 de diciembre de 2011. En caso de que la ACCIONISTA SALIENTE incumpla con dicha obligación, ésta se obliga a pagarle a la CORPORA-CIÓN tres (3) veces la facturación promedio de dichos clientes, conforme a los servicios prestados por la entidad a los mismos durante los últimos tres (3) años de servicio, como compensa-ción y/o indemnización a favor de la CORPORACIÓN, indepen-dientemente del tipo de servicio que dicha accionista le provea. Cuyo pago o indemnización no podrá ser diferido de modo alguno. El cual puede ser utilizado por parte de la CORPORA-CIÓN para reducir (“set-off”) el pago a serle hecho a la ACCIO-NISTA SALIENTE a cambio de su participación en la entidad, a ser utilizado de ese modo sujeto a la discreción o determina-ción absoluta de la CORPORACIÓN. A esos efectos, se incluye como parte integral de la presente [el] Listado de Clientes per-tenecientes a REYES-RAMIS CPA GROUP, PSC. (Énfasis suplido).(3)
El 30 de diciembre de 2010, Reyes Ramis CPA Group, PSC presentó una demanda por incumplimiento de con-trato y daños y perjuicios contra la CPA Serra Torres, su esposo y la Sociedad Legal de Bienes Gananciales inte-grada por ambos. Planteó, en síntesis, que la CPA Serra Torres incumplió la referida cláusula de no competencia, pues se habían identificado al menos seis clientes de la corporación profesional que ella estaba atendiendo.
La CPA Serra Torres y su esposo contestaron la demanda y reconvinieron el 28 de febrero de 2012.(4) En su *833contestación, adujeron que la cláusula de no competencia es nula porque excede el término de un año. El 15 de marzo de 2012, la CPA Serra Torres, su esposo y la Sociedad Legal de Bienes Gananciales compuesta por ambos presentaron una demanda contra terceros, específicamente en contra del CPA Keyes Ramis, la Sra. Rosaura Marín Nieves, el CPA Colón Alvarez, la Sra. Yolanda Serrano Burgos y sus respectivas sociedades gananciales, en la que adoptaron por referencia todas las alegaciones de la reconvención y plantearon que todos los terceros demandados se comprometieron de forma solidaria a las obligaciones acordadas en el pacto y responden por su violación.
El 2 de octubre de 2012, la CPA Serra Torres y su esposo presentaron una moción de sentencia sumaria debidamente cumplimentada en la que argumentaron, en síntesis, que no existía controversia sustancial en cuanto a que la vigencia de la cláusula de no competencia sería del 31 de agosto de 2010 al 31 de diciembre de 2011, por lo que excedía el término de un año.
Reyes Ramis CPA Group, PSC replicó y alegó que la CPA Serra Torres había tenido asesoría jurídica antes de firmar el acuerdo y que no había mostrado objeción alguna respecto a la cláusula de no competencia. Asimismo, argu-mentó que el pacto fue suscrito como parte de la renuncia de la CPA Serra Torres a Reyes Ramis CPA Group, PSC y no como parte de un contrato de empleo.
Luego de evaluar la solicitud de sentencia sumaria pre-sentada por la CPA Serra Torres y su esposo, así como la oposición, el Tribunal de Primera Instancia, en reconside-ración, la declaró “ha lugar”. En consecuencia, desestimó con perjuicio mediante Sentencia Parcial la reclamación de Reyes Ramis CPA Group, PSC en contra de la CPA Serra Torres, su esposo y la Sociedad Legal de Bienes Ganancia-les compuesta por ambos.
En lo pertinente, el foro de instancia fundamentó su decisión en que el acuerdo de no competencia incumplía con *834lo establecido en Arthur Young & Co. v. Vega III, supra. Inconformes, tanto Reyes Ramis CPA Group, PSC, como los terceros demandados, presentaron recursos por separado ante el Tribunal de Apelaciones y éstos fueron consolidados.
Así las cosas, el 22 de mayo de 2014 dicho foro apelativo confirmó la Sentencia Parcial apelada. Concluyó que las cir-cunstancias del caso de epígrafe son similares a las de Arthur Young & Co. v. Vega III, supra, y enfatizó en que el acuerdo “surgió en el contexto del fin de una relación, no solo corporativa, sino laboral”. Apéndice de la Petición de certiorari, pág. 50. Por todo lo cual, determinó que el foro de instancia no erró al aplicar los criterios de validez para una cláusula de no competencia, según expuestos en Arthur Young & Co. v. Vega III, supra.
Inconforme, las partes peticionarias presentaron ante esta Curia los recursos CC-2014-0744 y CC-2014-0765. El 24 de septiembre de 2014, en auxilio de nuestra jurisdicción, paralizamos los procedimientos ante el Tribunal de Primera Instancia y consolidamos ambos recursos. El 31 de octubre de 2014, este Tribunal expidió ambos recursos. El 1 de junio de 2015, la parte peticionaria presentó su alegato. El 4 de agosto de 2015, la parte recurrida hizo lo propio, por lo que el caso quedó finalmente perfeccionado.
En su alegato, y en lo pertinente, las partes peticiona-rias presentaron los siguientes errores siguientes:
1. Erró el Honorable Tribunal de Apelaciones al confirmar la Sentencia del Tribunal de Instancia que decretó la nulidad de la cláusula de no competencia del contrato de redención de acciones corporativas por ser contraria al caso de Arthur Young v. Vega III, 136 DPR 157 (1994).
2. Erró el honorable foro intermedio al confirmar la nulidad de la cláusula de no competencia sobre la premisa de que incumple los postulados de Arthur Young & Co. v. Vega III, 136 DPR 157 (1994), cuando el contrato base no era uno de empleo, sino un contrato de compraventa de acciones corporativas. Petición de certiorari, pág. 9.
*835En Puerto Rico, como regla general, los acuerdos de no competencia son válidos con base en el principio de liber-tad de contratación”.(5) Como sabemos, el Art. 1207 del Código Civil, en su parte pertinente, establece:
Los contratantes pueden establecer los pactos, cláusulas y condiciones que tengan por conveniente, siempre que no sean contrarios a las leyes, a la moral, ni al orden público.(6)
En síntesis, cuando hablamos de contratos, la autonomía que tienen las partes para contratar privadamente comprende la expresión de la libertad personal, de modo que cada cual pueda ejercitar facultades y derechos, y también conformar las diversas relaciones jurídicas que le atañen(7) Como sostiene Puig Brutau:
La posibilidad de dos o más personas de quedar obligadas por su propia iniciativa significa el reconocimiento del poder crea-dor de la autonomía de la voluntad. Esta autonomía significa que, en principio, todo particular puede contratar cuando quiera, como quiera y con quien quiera.(8)
Ahora bien, “[l]a libertad de contratación privada no es irrestricta”.(9) El Art. 1207 de nuestro Código Civil impone tres salvedades principales sobre este principio: los contra-tos no pueden ser contrarios a las leyes, a la moral o al orden público.(10)
*836rH HH l-H
Este Tribunal tuvo la oportunidad de expresarse con relación a la validez en nuestro ordenamiento contractual de las cláusulas de no competencia en los casos normativos Arthur Young & Co. v. Vega III, supra,(11) y Martin’s BBQ v. García de Gracia, supra. Repasemos, entonces, algunos aspectos de esa jurisprudencia que nos son pertinentes para disponer de la presente controversia.
A. Arthur Young & Co. v. Vega III
En Arthur Young & Co. v. Vega III, supra, nos expresamos por primera vez en nuestra jurisdicción en torno a las cláusulas de no competencia en el campo laboral. El caso trata de un joven contador público autorizado, el Sr. Virgilio Vega III (CPA Vega III), de apenas veintiséis años, que en 1982 iniciaba su carrera al firmar un contrato de trabajo como Staff Accountant en el Departamento de Auditoría de la firma de contabilidad Arthur Young & Company (Arthur Young). Durante los tres años siguientes a la firma del contrato, el CPA Vega III recibió tres ascensos de categoría, con tres correspondientes aumentos de salario, para finalmente ser ascendido a uno de los puestos de gerente dentro del mismo departamento. Como requisito para el puesto de gerente, el CPA Vega III tuvo que firmar “un[o]s contrato[s] de trabajo con una cláusula accesoria de no competencia” que, en síntesis, le prohibía que durante un período de dos años, contados a partir de su salida de la compañía, pudiera realizar labores para cualquiera que hubiera sido cliente de Arthur Young durante los pasados doce meses, o a quien Vega III directamente le hubiera brindado servicio como cliente de Arthur Young por los pa-sados cinco años.(12)
*837Aproximadamente, tres años después de su ascenso a gerente, el CPA Vega III renunció a Arthur Young y abrió su propia oficina, en donde contrató para dar servicio a un cliente activo de Arthur Young. Como consecuencia, Arthur Young demandó al CPA Vega III alegando que éste había incumplido con su contrato de trabajo al violar la cláusula de no competencia.
En ese caso, al confirmar al Tribunal de Primera Instan-cia, adoptamos la norma de razonabilidad aplicada por los tribunales estadounidenses como mecanismo para evaluar la validez de una cláusula de no competencia en una rela-ción patrono-empleado. Así, establecimos los parámetros ne-cesarios para cumplir con esa razonabilidad al señalar que
[piara ser razonable, un acuerdo de no competir debe reunir los requisitos siguientes: (1) debe ser necesario para proteger un interés legítimo del patrono; (2) no debe imponer al emple-ado una carga demasiado onerosa, y (3) no debe afectar dema-siado al público.(13)
Además, en Arthur Young & Co. v. Vega III, supra, tam-bién fijamos los requisitos específicos para la validez de una cláusula de no competencia en un contrato del tipo patrono-empleado. Señalamos, en primer lugar, la necesidad por parte del patrono de un interés legítimo en el acuerdo. Esto es, “que de no recibir la protección de una cláusula de no competencia, su negocio se vería sustancialente afectado”.(14) Segundo, establecimos que “el alcance de la prohibición debe corresponder con el interés del patrono, en cuanto a objeto, término y lugar de restricción o clientes afectados”.(15)
En cuanto al término de no competencia, señalamos que en este tipo de acuerdo patrono-empleado lo razonable es que el mismo no debe excederse de doce meses, “entendién-*838dose que cualquier tiempo adicional es excesivo e innecesario para proteger adecuadamente al patrono”.(16)
Respecto al alcance de la prohibición, indicamos que una cláusula de no competencia debe contener un lenguaje que limite su aplicación al interés del patrono que se persigue proteger. En ese sentido, precisamos que “el contrato debe especificar los límites geográficos o los clientes afectados”. (Énfasis suplido).(17) No obstante, es importante destacar que esta Curia no estableció como requisito constitutivo de un acuerdo de no competencia el que se limiten geográficamente las restricciones impuestas y los clientes que estarán comprendidos. Esa conjunción disyuntiva “o” tiene el efecto de desvincular las palabras entre las cuales es usada.(18) Por lo tanto, no es correcto afirmar que todo contrato de no competencia debe contener una restricción territorial y de clientela; basta con una de ellas.
Es decir, con relación al lugar de restricción o los clien-tes afectados por la cláusula, es claro que ambos requisitos se dan en la alternativa. Ahora bien, cuando la cláusula de no competencia indique un área geográfica a la que aplica la restricción, “ésta debe limitarse a la estrictamente nece-saria para evitar la competencia real entre el patrono y el empleado”.(19) Por otra parte, cuando la prohibición de com-petencia señale los clientes a los que se extiende “debe referirse sólo a aquellos que el empleado atendió personal-mente durante un período razonable de tiempo antes de renunciar o en un período inmediatamente anterior a la renuncia, y que al hacerlo todavía eran clientes del patrono”.(20)
En tercer lugar, para la validez de una cláusula de no competencia se requiere que el patrono ofrezca “una con*839traprestación a cambio de la firma del acuerdo de no competir por parte del empleado”.(21) En cuarto lugar, un contrato con una cláusula de no competencia “[debe] contar con los elementos esenciales para su validez: consentimiento, objeto y causa. Art. 1213 del Código Civil, 31 [LPRA] see. 3391”.(22) En quinto lugar, establecimos que para este tipo de pacto se hace indispensable que éste conste por escrito.(23)
Por último, pero no menos importante, establecimos que se requiere que la cláusula de no competencia sea “incidental a un contrato de trabajo, y que ha mediado causa adecuada”. (Énfasis suplido).(24)
B. Martin’s BBQ v. García de Gracia
En Martin’s BBQ v. García de Gracia, supra, examinamos, por primera vez, la validez de una cláusula de no competencia en un contrato de franquicia. En ese entonces, señalamos que los contratos de franquicia incluyen frecuentemente cláusulas de no competencia con el propósito de limitar o prohibir la competencia “tanto durante la vigencia del contrato como con posterioridad a ésta”.(25) Amparados en precedentes previos, expusimos que “ ‘no todo acuerdo de no competencia que complementa un negocio o un acuerdo entre competidores potenciales es de por sí y, sin más, ilegal y detrimental a la competencia’ ”.(26)
También, señalamos que “la relación existente en un Contrato de Franquicia entre el franquiciante y franquiciado no es de patrono-empleado, sino entre empresarios, por lo que los intereses que afectan la razonabilidad de este tipo de restricción son distintos”.(27) En ese análisis, *840resaltamos la falta de uniformidad en el trato de ese tipo de cláusulas entre las distintas jurisdicciones estadounidenses. Algunas jurisdicciones comparan las cláusulas de no compe-tencia incluidas en los contratos de franquicia con aquellas incluidas en los contratos de venta de negocio y otras con las cláusulas presentes en los contratos de empleo.(28) No obstante, destacamos la existencia, a nuestro juicio, de diferencias relevantes entre la relación de las partes en un contrato de franquicia y en otro tipo de relaciones contractuales. De manera que, luego de analizar los pormenores y detalles de aquel tipo de relación contractual, reconocimos que a pesar de que el franquiciado no es cabalmente comparable con un empleado, sí existe una subordinación económica del franquiciado al momento de establecer ese tipo de relación comercial.(29)
Por consiguiente, para evaluar los acuerdos de no competencia en el ámbito de relaciones comerciales, extendi-mos la aplicación de la regla de razonabilidad utilizada en la mayoría de las jurisdicciones estatales americanas(30) Además, contrario a la norma existente para los contratos del tipo patrono-empleado, rehusamos establecer paráme-tros rígidos para su validez. Aun cuando acogimos esa pos-tura, establecimos un enfoque de reciprocidad en cuanto a los límites territoriales y redujimos las actividades restrin-gidas a aquellas que pongan al franquiciante en desventaja competitiva.(31)
Así, concluimos que el término de dos años de prohibición de no competencia era razonable ante las particularidades de ese caso.(32) Sin embargo, luego de analizar todas las circunstancias fácticas, determinamos que la cláusula de no competencia impuesta por Martin’s BBQ excedía las *841restricciones geográficas necesarias para proteger razonablemente sus intereses legítimos.(33) Por esa razón, resolvimos que la cláusula era inválida a la luz del principio de reciprocidad y razonabilidad.(34)
En Martin’s BBQ v. García de Gracia, supra, también expusimos que las cláusulas de no competencia las hallamos particularmente en los contratos de empleo, venta de negocios y franquicias, reconociendo de esa forma que este tipo de cláusula restrictiva se utiliza en otros tipos de contratos.(35)
rv
Los peticionarios le imputan como error principal a los foros recurridos la aplicación extensiva de la normativa de Arthur Young & Co. v. Vega III, supra, para relaciones contractuales de naturaleza patrono-empleado al contrato habido en este caso. En su Sentencia, el Tribunal de Apelaciones señaló que las circunstancias en el caso de autos son similares a la de Arthur Young & Co. v. Vega III, supra, al enfatizar que el acuerdo “surgió en el contexto del fin de una relación, no solo corporativa, sino laboral”. Apéndice de la Petición de certiorari, pág. 50. Específicamente, el foro apelativo intermedio fundamentó su decisión señalando lo siguiente:
Somos del criterio que, distinto a la interpretación planteada por la Corporación, que alega que el Acuerdo fue producto de una mera compraventa de acciones, dicho pacto se suscitó por el deseo de la Sra. Serra de retirarse voluntariamente de su participación como accionista de la corporación profesional en la que desempeñaba su oficio de CPA. Nótese que se alegó además que su esposo, el Sr. Santiago, también laboró para la Corporación. Vemos entonces que el Acuerdo surgió en el con-texto del fin de una relación, no solo corporativa, sino laboral. *842(Escolio omitido). Apéndice de la Petición de certiorari, págs. 49-50.
Contrario a la conclusión a la que llegó el Tribunal de Apelaciones, las circunstancias del caso de autos son muy diferentes a las de Arthur Young & Co. v. Vega III, supra. En el caso de autos existe una distinción fundamental en el negocio jurídico involucrado que impide la aplicación sistemática de ese precedente.
En esta ocasión, estamos ante un contrato de compraventa de acciones de una corporación de servicios profesionales y no ante un contrato de empleo. El poder de negociación que tenían las partes para negociar al momento de contratar y el momento en que lo hicieron me permite llegar a esta conclusión. Como señalé, del expediente de autos surge que los peticionarios se comprometieron a pagarle a la CPA Serra Torres $150,000 por la compra de sus acciones, cantidad para la cual se emitió un pagaré por 5 años a 6% de interés, pagaderos bimensualmente.(36) Además, se acordó que ésta continuaría disfrutando de un plan médico cuyo costo se descontaría de los pagos bimensuales que, por la venta de sus acciones, la CPA Serra Torres recibiría.(37) Como podemos ver, las contraprestaciones que recibiría la CPA Serra Torres como parte del contrato en el que se estableció la cláusula de no competencia son en realidad el pago por la venta de sus acciones y en nada se relacionan con funciones laborales presentes o futuras en la firma o con un contrato de trabajo. Así, las prestaciones a recibirse por parte de la CPA Serra Torres no guardan relación —no se derivan o son incidentales— a un contrato de trabajo.
Por lo tanto, contrario a la conclusión a la que llegaron los foros inferiores, la cláusula de no competencia bajo aná-lisis no tenía que ajustarse íntegramente a las estrictas condiciones establecidas en Arthur Young & Co. v. Vega III, *843supra. Es claro que este es un caso que se enmarca en una relación típica de patrono-empleado, en la que existe una clara disparidad entre las fuerzas para negociar al establecer la cláusula de no competencia. Mientras en Arthur Young & Co. v. Vega III, supra, la cláusula de no competencia surgió cuando “[a]l momento de su promoción a gerente, Vega firmó un contrato de trabajo”,(38) la cláusula de no competencia en el caso de autos surge de un Acuerdo Privado de Renuncia Voluntaria, Redención y Compraventa de Acciones Corporativas. Por esta razón, la cláusula de no competencia en controversia se origina como parte de un contrato de renuncia y venta de acciones, y no de naturaleza laboral. Como señalamos en Arthur Young & Co. v. Vega III, supra, una cláusula de no competencia en el contexto de una relación patrono-empleado tiene que ser incidental a un contrato de trabajo en el cual haya mediado causa adecuada.
En esa misma línea, los tribunales estatales en Estados Unidos han establecido una diferencia en el tratamiento de las cláusulas de no competencia cuando se trata de un con-trato de empleo y cuando ésta es corolario de un contrato de compraventa.(39) Ajuicio de estos pronunciamientos ju-risprudenciales, el orden público tutelado es distinto en ambas circunstancias, pues el contrato de empleo reviste mayor resguardo por tratarse de una situación en la que el poder de negociación del empleado es mucho menor al del patrono.(40) Precisamente, fue esta consideración de orden público la que este Tribunal quiso proteger cuando decidió Arthur Young & Co. v. Vega III, supra.
Aclarado lo anterior, corresponde precisar qué principios deben limitar la autonomía de la voluntad de las partes en el tipo de contrato que nos ocupa.
*844V
A. Ley General de Corporaciones
Según mencioné, la cláusula de no competencia objeto de discusión en este caso forma parte de un contrato de renun-cia y venta de acciones de una corporación profesional. Con relación a la venta y transferencia de acciones en este tipo de entidad corporativa, el Art. 18.10 de la Ley General de Corporaciones de 2009(41) establece que ningún accionista de una corporación de servicios profesionales puede vender o transferir sus acciones en la corporación, salvo a la propia corporación, o a otro individuo calificado para ser accionista de dicha corporación. Consecuentemente, el Art. 18.13 de este cuerpo normativo(42) contempla la transferencia de acciones en caso de la renuncia de uno de los accionistas de la corporación profesional y prescribe que, en tal eventualidad, esas acciones podrán ser adquiridas por la corporación o por uno o varios de sus accionistas.
Según se puede colegir, estos artículos dictan las exigen-cias con las que debe cumplir una transferencia de acciones de una corporación profesional debidamente organizada. No obstante, esta legislación no incluye preceptos que regulen los contratos otorgados para realizar transferencia y mucho menos impone requisito alguno respecto a las cláusulas de no competencia en este tipo de transacción comercial. Por lo tanto, un contrato de renuncia y venta de acciones de una corporación profesional se rige enteramente por nuestro de-recho contractual.
B. Contratos para la venta de negocios entre socios
Principalmente, las relaciones contractuales en las que se ha reconocido la inclusión de cláusulas restrictivas de no *845competencia comprenden el vendedor de un negocio que traspasa su plusvalía (good will) y se obliga a no competir con el comprador; el empleado que al terminar su relación laboral con un patrono se obliga a no competir con éste, y el socio de una sociedad que se obliga a no competir al sepa-rarse de ella.(43) Como resultado, éstas forman parte de contratos laborales, contratos para la venta de empresas y acuerdos de sociedades.(44)
Las cláusulas de no competencia han sido objeto de mu-cha discusión y litigación a través de los años.(45) Los tribunales, en la mayoría de las jurisdicciones en Estados Unidos, se han mostrado dispuestos a sostener la validez de este tipo de cláusulas cuando el contrato versa sobre la venta de un negocio.(46) Las cláusulas de no competencia dentro de la venta de un negocio son usualmente sosteni-das como necesarias para asegurar la plusvalía (good will) que adquiere el comprador.(47) En vista de que la plusvalía y el negocio en marcha (ongoing business asset) de una empresa es una consideración sopesada dentro de una transacción de compraventa, se ha reconocido que el comprador merece protección contra la posible competencia del expropietario vendedor.(48) En otras palabras, el vendedor incluye, como parte del precio de venta, la plusvalía del negocio que ha construido, por lo que se considera injusto permitir que éste pueda privar al comprador de esa plus-*846valía recién adquirida al poner en marcha una empresa competidora.(49)
Así, varios estados de la Unión han aprobado leyes que prohíben los acuerdos de no competencia, excepto los vin-culados a la venta de un negocio y la disolución de una sociedad.(50) La consideración principal para este trato pre-ferencial se debe a que las circunstancias presentes en esos escenarios rodean profesionales con el mismo poder de ne-gociación y que por consideraciones mutuas han pactado este tipo de cláusulas. Las disoluciones de sociedades pro-fesionales se consideran, a menudo, como una venta de un negocio, pues el socio saliente transfiere su participación en la sociedad a los socios restantes.(51) Esto difiere del contexto presente en los contratos de trabajo, en los que las partes no tienen el mismo poder de negociación y la restric-ción se impone unilateralmente.(52)
La aplicabilidad de las cláusulas de no competencia en el marco de los acuerdos de sociedades o corporaciones pro-fesionales cuando un socio se retira es un área emergente de la doctrinad.(53) Por un lado, el profesional que se retira de la firma o corporación profesional alega que se le debe permitir continuar su vida haciendo aquello para lo que se preparó profesionalmente. Por el otro lado, la firma inherentemente pierde dinero y clientes cuando un socio los abandona y, por lo tanto, busca proteger sus intereses.(54)
*847Además, las firmas o corporaciones profesionales también reclaman que las cláusulas restrictivas en sus contratos con sus socios se justifican en la medida que buscan evitar que aquellos nuevos socios que llegan sin experiencia las abandonen después de haber adquirido experiencia y una buena base de clientes.(55) Los distintos tribunales en las jurisdicciones estatales americanas han aplicado diferentes estándares cuando estas restricciones están incluidas en acuerdos de firmas o corporaciones profesionales de contadores, médicos y abogados.(56)
Ahora bien, en cuanto a la interpretación de las cláusulas de no competencia en acuerdos entre profesionales de la contabilidad,(57) la mayoría de las jurisdicciones en Estados Unidos coinciden en utilizar el mismo criterio general de razonabilidad que adoptamos en Arthur Young & Co. v. Vega III, supra, y que reiteramos en Martin’s BBQ v. García de Gracia, supra.(58) En la determinación de la razonabilidad de este tipo de cláusula, los factores siguientes deberán ser considerados a la luz de la totalidad de las circunstancias: el área geográfica involucrada, la duración de la restricción de competencia y el alcance de la actividad prohibida. Es menester señalar que, según reconocimos en Martin’s BBQ v. García de Gracia, supra, ninguno es de-terminante por sí solo, pues el resultado del análisis de*848penderá de las particularidades del negocio del que se trata y los intereses de las partes. Siendo estos los parámetros utilizados en estos precedentes, no veo impedimento para extender la adopción de tales criterios a las circunstancias del caso de autos.(59)
Sin embargo, aunque los parámetros son similares a los adoptados en Arthur Young & Co. v. Vega III, supra, el hecho de que en circunstancias como las del caso de autos no existe una marcada desigualdad entre las partes contratan-tes, hace el escrutinio de la regla de razonabilidad menos estricto que el utilizado en el caso de contratos del tipo patrono-empleado.(60) Esto es, el examen de razonabilidad se aplica estrictamente en casos que involucren una relación patrono-empleado y sujeto a las condiciones específicas pautadas en Arthur Young & Co. v. Vega III, supra, mientras que se debe emplear un estudio menos riguroso que respete la autonomía de contratación de las partes para las cláusulas restrictivas que se derivan de acuerdos entre accionistas o socios de corporaciones y firmas profesionales. Y es que, como señalé, no existe una marcada desigualdad entre las partes. Los socios en una corporación de servicios profesionales negocian desde plataformas relativamente parejas.(61)
En cuanto a qué término es razonable en cláusulas de no competencia para circunstancias como las del caso de autos, en controversias parecidas entre socios de corpora-ciones de servicios profesionales, los tribunales en las dis-tintas jurisdicciones de Estados Unidos han avalado como razonables unas cláusulas de no competencia que varían entre dos años a cinco años.(62) Lo que se puede considerar *849razonable en un caso puede que no lo sea en otro al sopesar los elementos en juego.(63)
Si bien las cláusulas de no competencia provienen del derecho norteamericano, debemos resaltar que igual ca-mino se ha seguido en España. La sentencia más reciente sobre este tema versa sobre un socio de la sociedad limi-tada, Cauchos Puntes, S.L., que decidió vender su partici-pación a raíz de serias desavenencias habidas entre los socios que la componían. Como parte del contrato de com-praventa de participaciones sociales (acciones), se estipuló una cláusula de no competencia. Posteriormente, se alegó la nulidad de la cláusula restrictiva. En la Sentencia de 18 de mayo de 2012, el Tribunal Supremo de España, al des-estimar el recurso presentado, sostuvo que
En el presente caso, pese a que no se trata de la venta de una empresa sino de la de un importante paquete de partici-paciones por quien hasta fechas recientes había sido gerente de la empresa explotada por la sociedad cuyas participaciones enajenaba y trataba con clientes y proveedores, el pacto de no competir se enmarca dentro de un contrato cuya finalidad no es restringir la competencia.
En este contexto la cláusula de inhibición está justificada salvo que por su duración, su ámbito geográfico y su contenido excediese de lo razonablemente útil o conveniente para garan-tizar que el valor de las participaciones no se viera deteriorado por la actuación del transmitente. (Énfasis suplido). STS 18 de mayo 2012 (RJ 2012, 19427).(64)
En fin, para cumplir con la regla de la razonabilidad, entiendo que las restricciones en cuanto al tiempo, área *850geográfica y actividades deben ser razonablemente necesa-rias para proteger los intereses legítimos del adquirente de la participación o negocio en venta.
VI
Al analizar con detenimiento el Acuerdo Privado de Renuncia Voluntaria, Redención y Compraventa de Acciones Corporativas suscrito entre la CPA Serra Torres y Reyes Ramis CPA Group, PSC y aplicar los criterios jurídicos antes esbozados, entiendo que la cláusula de no competencia objeto de controversia no es irrazonable para adelantar los intereses de la firma. Se ha reconocido que una firma o corporación profesional tiene un interés legítimo en salva-guardar su clientela, su plusvalía (good will) y su negocio en marcha (ongoing business asset). Más aún, cuando el negocio en marcha o parte de éste se vendió por el retiro de un socio o accionista de la firma o corporación profesional, ese interés se hace acreedor de nuestro aval. De no resguardar este interés tutelado contractualmente por las partes, el adquiriente de las acciones o la participación pagaría por el caparazón vacío de un negocio que el vendedor podría llevarse consigo tras la compraventa.
En el caso de autos, el término de la cláusula de no competencia se extiende por un periodo de dieciséis meses. Aunque la restricción impuesta no especifica una restricción geográfica, se limitó el alcance de la actividad prohibida a los clientes servidos por Reyes Ramis CPA Group, PSC, con excepción de los clientes traídos por la CPA Serra Torres al unirse a la firma. Es decir, estamos ante un acuerdo de no competencia que, si bien no está definido en cuanto a un área geográfica, está limitado en lo que se refiere a la competencia por cierta clientela. En cuanto a estos clientes, la CPA Serra Torres se comprometió a no brindarles servicios similares a los prestados por la firma, *851ya fuese por sí o a través de cualquier tipo de entidad. En caso de incumplimiento con esta obligación, la CPA Serra Torres pactó pagarle como indemnización a la firma tres veces la facturación promedio de dichos clientes, conforme a los servicios prestados por la entidad durante los últimos tres años de servicios.
Esta limitación acordada por la CPA Serra Torres y sus socios no es excesiva ante el interés tutelado. El acuerdo de no competencia tiene claramente delimitado la lista de clientes que no pueden ser atendidos por la CPA Serra Torres. Así, la cláusula de no competencia estaba dirigida a impedir exclusivamente que ésta le proveyese servicios a los clientes de la firma o corporación profesional de la cual fue parte por varios años. Incluso, la limitación acordada le permitía a la CPA Serra Torres continuar atendiendo a los clientes que ella sumó a la cartera de clientes de la firma.
Es menester destacar que, a cambio de esta limitación, la CPA Serra Torres pactó una contraprestación significativa. Según surge del expediente, aparte del precio estipulado para la venta de las acciones, ésta negoció los beneficios de un plan médico, el reembolso de varios pagos al seguro social y su liberación de las obligaciones de la Corporación que había garantizado. Además, la CPA Serra Torres consintió en toda su extensión a los claros términos del acuerdo, ello tras haber recibido asesoría legal.
Por otro lado, como expuse anteriormente, la elabora-ción de esta cláusula de no competencia respondió a un proceso de negociación entre partes igualmente situadas dentro de una compleja transacción comercial. Por lo tanto, contrario a la determinación de los foros recurridos, la res-tricción de la cláusula de no competencia no tenía que es-tar condicionada, so pena de nulidad, a un término máximo de un año de duración. En vista de que una ma-yoría de los tribunales estatales americanos han avalado como razonables limitaciones temporales de entre dos años *852a cinco años, entiendo que en el caso de autos, el término de dieciséis meses es razonable y debe ser respetado según fue pactado.
Por todo lo anterior, concluyo que la cláusula de restric-ción que contrató la CPA Serra Torres de no atender por un término de dieciséis meses la clientela que Reyes Ramis CPA Group, PSC posee y desarrolló por su cuenta, está razonablemente elaborada para atender las particularida-des del negocio, los intereses de las partes y el interés público. Considerando el principio de la autonomía de la voluntad de las partes que establece el Art. 1207 del Có-digo Civil, supra, entiendo que la cláusula de no competen-cia en el caso de autos es válida. Por lo tanto, estoy con-forme con la determinación de este Tribunal.

 Apéndice de la Petición de certiorari, pág. 138. No surge del expediente de autos en qué proporción se redujo para cada uno la participación del CPA Juan M. Reyes Ramis y el CPA José A. Colón Alvarez, ante la entrada de la CPA Liza Serra Torres (CPA Serra Torres). Como parte de la integración como nueva accionista de la Corporación, la CPA Serra Torres también adquirió 12.81 en acciones comunes de la corporación QSJ Professional Investment, Inc., corporación dueña del edificio donde ubica la oficina principal de Reyes Ramis CPA Group, PSC.


 Íd., pág. 136.


 Apéndice de la Petición de certiorari, pág. 149.


 En la reconvención, la CPA Serra Torres, su esposo y la Sociedad Legal de Bienes Gananciales compuesta por ambos plantearon que Reyes Ramis CPA Group, PSC violó el pacto suscrito, pues ésta no había realizado el pago de tres o más plazos consecutivos de la cantidad pactada y ello era causa suficiente para reclamar el balance total de la deuda, según lo acordado. Además, expusieron que Reyes Ramis CPA Group, PSC violó el acuerdo al no efectuar unos pagos al seguro social y al Medicare, y al cancelar unilateralmente el plan médico de la CPA Serra Torres, lo que le causó a ésta graves sufrimientos y angustias mentales. Por eso, solicitaron el pago del balance total de la deuda ($123,449.43), el pago de la penalidad por mora de un 10% del balance adeudado, el pago de $15 mil para costas y honorarios de abo-gado, el pago de interés pactado de 6% desde el 1 de noviembre de 2010 y el pago de los intereses legales por temeridad desde el 1 de septiembre de 2011. Asimismo, pidieron una compensación de $100 mil por los daños causados a la CPA Serra Torres y $2,500.53 por el incumplimiento con el pago al seguro social y al Medicare.


 Martin’s BBQ v. García de Gracia, 178 DPR 978, 990 (2010).


 31 LPRA sec. 3372.


 Coop. Sabaneña v. Casiano Rivera, 184 DPR 169 (2011).


 J. Puig Brutau, Fundamentos de derecho civil, 3ra ed., Barcelona, Ed. Bosch, 1988, T. II, Vol. I, pág. 5.


 Hernández v. Méndez & Assoc. Dev. Corp., 105 DPR 149, 153 (1976).


 31 LPRA sec. 3372.


 La norma adoptada en este caso fue reiterada y aplicada en PACIV v. Pérez, 159 DPR 523 (2003).


 Arthur Young & Co. v. Vega III, 136 DPR 157, 163 (1994).


 Íd, pág. 167.


 Íd, pág. 175.


 Íd.


 Íd.


 Íd., págs. 175-176.


 Mari Bras v. Alcaide, 100 DPR 506, 515 (1972).


 Arthur Young & Co. v. Vega III, supra, pág. 176.


 Íd.


 Íd.


 Íd.


 Íd.


 Íd., pág. 167.


 Martin’s BBQ v. García de Gracia, supra, pág. 994.


 Íd, pág. 993.


 Íd, pág. 996.


 Íd., pág. 995.


 Íd., págs. 996-997.


 Íd., pág. 998.


 Íd., pág. 999.


 Íd., pág. 1001.


 Íd., pág. 1002.


 Íd.


 Íd., pág. 990.


 Apéndice de la Petición de certiorari, págs. 142-143.


 íd., póg. 145.


 Arthur Young & Co. v. Vega III, supra, pág. 163.


 Véanse: Decker, Berta & Co. v. Berta, 587 N.E.2d 72, 74 (Ill. App. Ct. 1992); Hamer Holding Group., Inc. v. Elmore, 560 N.E.2d 907, 915 (Ill. App. Ct. 1990).


 Íd.


 14 LPRA sec. 3930.


 14 LPRA sec. 3933.


 2 Restatement of the Law (Second) of Contracts Sec. 188(2)(c) (1981) (“Promises imposing restraints that are ancillary to a valid transaction or relationship include the following: (a) a promise by the seller of a business not to compete with the buyer in such a way as to injure the value of the business sold; (b) a promise by an employee or other agent not to compete with his employer or other principal; (c) a promise by a partner not to compete with the partnership”).


 S.L. Kafker, Golden Handcuffs: Enforceability of Noncompetition Clauses in Professional Partnership Agreements of Accountants, Physicians, and Attorneys, 31 Am. Bus. L.J. 31, 33 (1993).


 S. Stroud, Non-compete agreements: weighing the interests of profession and firm, 53 (Núm. 3) Ala. L. Rev. 1023 (2002).


 id.


 Williams v. Powell Elec. Mfg. Co., Inc., 508 S.W.2d 665, 667 (Tex. 1974).


 Kafker, supra, pág. 34.


 M.R.S. Datascope, Inc. v. Exchange Data Corp., Inc., 745 S.W.2d 542, 545-546 (Tex. 1988).


 Véanse, por ejemplo: ALA.CODE Sec. 8-1-1 (1984 Michie); CAL.BUS. & PROP.CODE Secs. 16601,16602 (West 1987); FLA.STAT.ANN. Sec. 542.33 (Harrison Supp. 1989); GA.CODE ANN. Secs. 13-8-2 to-2.1 (Supp. Michie 1991); HAW.REV.STAT. Sec. 480.4 (1985); LA.REV.STAT.ANN. Sec. 23.921 (West 1985 and Supp. 1990); MICH.COMP.LAWS ANN. Secs. 445.772-74 (West 1991); MONT.CODE ANN. Secs. 28-2-703-705 (1990); N.C.GEN.STAT. Secs. 75-1 & 75-1.1(b) (Michie 1988); N.D.CENT.CODE Sec. 9-08-06 (Michie 1987); OKLA.STAT. tit. 15, Sees. 217-219 (West Supp. 1990); S.D.CODIFIED LAWS ANN. Secs. 53-9-8 to-10 (Michie 1990).


 2 Employment Law Sec. 8:1 (5ta ed.).


62) Kafker, supra, págs. 33-34.


65) Kafker, supra, pág. 34.


64) S. Stroud, Non-Compete Agreements: Weighing the Interests of Profession and Firm, 53 (Núm. 3) Ala. L. Rev. 1023 (2002).


 McLean v. Michaelowsky, 117 Misc. 2d 699 (Sup.Ct.1983).


 Kafker, supra, pág. 34.


 Al analizar este tipo de contrato con cláusulas restrictivas, la jurisprudencia de prácticamente todas las jurisdicciones de Estados Unidos utiliza el término “socio” o “sociedad” indistintamente de la forma corporativa en que la firma de contabilidad se haya organizado legalmente. Por eso, señalamos que en este contexto, el término “socio” o “sociedad” no tiene el significado de la entidad jurídica que establece nuestro Código Civil (31 LPRA sec. 4318). Por otro lado, y como se señala en la Exposición de Motivos de la Ley Núm. 301-1998 que añadió el Art. 18.17 de nuestra Ley General de Corporaciones (31 LPRA sec. 3501), “[e]l rol y la figura de los accionistas de una corporación profesional bajo el nuevo régimen corporativo es el equivalente jurídico al de los socios industriales de una sociedad profesional”. Tras la aprobación de la Ley Núm. 164-2009, el antiguo Art. 18.17 pasó a ser el actual Art. 18.18 de la Ley General de Corporaciones y su texto permaneció inalterado. El término “socio”, según utilizado en esta Opinión de conformidad, aplica igualmente a accionistas de una entidad corporativa.


68) Stroud, supra, pág. 1031; Kafker, supra, pág. 35.


 Los socios contables peticionarios no han argumentado que su situación profesional requiera una norma diferente y el Código de Conducta Profesional del Instituto Americano de Contadores Públicos Certificados no contempla este asunto.


 Stroud, supra, pág. 1032.


 Rash v. Toccoa Clinic Medical Associates., 253 Ga. 322 (1984).


 Véanse: Mayer Hoffman McCann, P.C. v. Barton, 614 F.3d 893 (8vo Cir. 2010); Schuhalter v. Salerno, 653 A.2d 596 (N.J.1995); Wirum & Cash, Architects v. Cash, 837 P.2d 692 (Alaska 1992); Holloway v. Faw, Casson & Co., 552 A.2d 1311 (Md. 1989); Fuller v. Brough, 411 P.2d 18 (Colo. 1966); Mabray v. Williams, 291 P.2d *849677 (Colo. 1955); LD. Carlson, Enforcing a Non-Compete, 4 Tex. Intell. Prop. L.J. 149, 155 (1996).


5) Martin’s BBQ v. García de Gracia, supra, págs. 998-999.


 El Tribunal Supremo de España tomó en consideración que “[e]n numerosas ocasiones el tráfico mercantil impone o aconseja ciertas restricciones a la competen-cia, en cuyo caso las cláusulas de inhibición, de estar incorporadas a contratos cuyo objeto principal no sea restringir, impedir o falsear la competencia, que constituya restricciones accesorias del comercio, más o menos necesarias o simplemente útiles o convenientes, por lo que se alude su validez cuando están suficientemente justificadas y sirven a la finalidad perseguida en un contrato lícito [...]”. (Enfasis suplido). STS 18 de mayo 2012 (RJ 2012, 19427).